Citation Nr: 1814403	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In October 2011, the Veteran underwent a VA examination regarding his peripheral neuropathy of the bilateral lower extremities.  Following the examination and a review of the claims file, the examiner opined that the Veteran's condition was less likely than not due to diabetes as the Veteran's complaints of leg numbness pre-dated his claim for service connection and the Veteran did not meet the criteria for diabetes mellitus.  However, the Board notes that the service connection for the Veteran's diabetes has been in effect since 2002.  The evidence reflects the Veteran's well-established history and treatment for the diabetes, in direct contradiction to the examiner's statement.  Additionally, the Board notes that the October 2011 examiner did not opine as to whether the Veteran's service-connected diabetes mellitus aggravated his peripheral neuropathy.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1 (2001), 38 C.F.R. § 4.2 (2016).  Given the deficiencies with the October 2011 VA examination, another examination is warranted to determine the etiology of the Veteran's lower extremity neurological disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate action to obtain all outstanding VA and private medical records pertinent to the claim.

2.  Schedule the Veteran for a VA examination by a physician with appropriate expertise who has not previously examined the Veteran to determine the nature and etiology of his peripheral neuropathy.  The examiner is instructed for purposes of the examination to accept that the Veteran does meet the criteria for diabetes mellitus, a disability which is currently service connected.  All records included in the Veteran's electronic claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examiner is asked to review the claims file and provide the following information:

(a)  Is it as least as likely as not (50 percent or greater probability) that peripheral neuropathy was incurred in or is otherwise related to the Veteran's service? 

(b) Is it as least as likely as not (50 percent or greater probability) that peripheral neuropathy is proximately due to or caused by service-connected diabetes mellitus? 

(c) Is it as least as likely as not (50 percent or greater probability) that peripheral neuropathy is aggravated (permanently increased in severity beyond the natural progress of the condition) by service-connected diabetes mellitus? 

In providing the requested opinions, the examiner must acknowledge and discuss the Veteran's statements regarding the onset and progression of the disorder.

The examiner must provide a complete rationale for all opinions rendered and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion(s).  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

3.   After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




